Citation Nr: 1034565	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-00 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
herbicides.  


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This matter was previously before the Board in October 2009 when 
it was remanded for further development.  After completing the 
requested development to the extent possible, a May 2010 
supplemental statement of the case denied the claim, which was 
then returned to the Board for further appellate consideration.  
The Board finds that there has been substantial compliance with 
its October 2009 remand.  Therefore, the Board will proceed to 
adjudicate the appeal.

The Veteran was scheduled for a hearing with a Veterans Law Judge 
in September 2009, but he failed to report.  He has not provided 
a reason for his failure to report or requested that the hearing 
be rescheduled.  Therefore, the Board will proceed with the 
consideration of his appeal.  See 38 C.F.R. § 20.704(d) (2009).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  There is no evidence that the Veteran had service in the 
Republic of Vietnam or was otherwise exposed to herbicides in 
service.

3.  Chronic obstructive pulmonary disease (COPD) was not present 
in service or manifested for many years after service, and is not 
otherwise related to service.  


CONCLUSION OF LAW

Chronic obstructive pulmonary disease (COPD) was not incurred in 
or aggravated by active service; nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in November 2003, prior to 
the date of the issuance of the appealed January 2004 rating 
decision.  

The Board further notes that, in March 2009, the Veteran was 
notified that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran.  Additionally, he was afforded a VA examination in 
February 2010 that was fully adequate for the purposes of 
determining the nature and etiology of the claimed COPD.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007)  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

VA regulations provide that a veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
The foregoing diseases shall be service connected if a veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

A Veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent 
unless there is affirmative evidence to establish the Veteran was 
not exposed to an herbicide agent during such service.  The last 
date on which the Veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Service in the 
Republic of Vietnam includes service in the waters offshore or 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
service, service connection may be granted on a presumptive basis 
for certain diseases.  COPD is not a condition subject to this 
presumption.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 72 
Fed. Reg. 32,395 (2007). 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Background

The Veteran contends that he is entitled to service connection 
for COPD due to exposure to Agent Orange in service.  

Initially, the Board notes that the record demonstrates that the 
Veteran did not serve in Vietnam during his active duty service.  
The Veteran's personnel records show that the Veteran served in 
Thailand between March 1969 and March 1970.  The use of 
herbicides is recognized by the Department of Defense in Thailand 
in the Replacement Training Center of the Royal Thai Army near 
Pranburi, Thailand between April 2nd and September 8th, 1964.  
The Veteran's service personnel records show that the Veteran 
entered Thailand after this period.  Thus, he was not present 
when the herbicide was used in Thailand or for several years 
thereafter.  In sum, there is no credible evidence that the 
Veteran served in-country in Vietnam, and no evidence 
corroborating that the Veteran was exposed to herbicides 
elsewhere during his active service.  Additionally, as was noted 
above the Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is warranted.  
See 72 Fed. Reg. 32,395 (2007).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be established on 
a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994) (holding that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation). 

In this case, the evidence of record fails to establish that the 
Veteran had any lung or respiratory disabilities any time during 
service or at the time of separation from service.  Service 
treatment records show the Veteran was treated for a complaints 
of chest pain, a cough, an upper respiratory infection, and 
bronchitis during service.  However, the Veteran's February 1970 
separation examination shows normal lungs and chest.  

The Board notes that the evidence of record includes Social 
Security Administration (SSA) records, where the Veteran noted 
that his COPD did not develop until March 1994.  Additionally, on 
the response to the May 2010 statement of the case the Veteran 
indicated that he had no lung problems during service and was not 
diagnosed with COPD until 1994 or 1995.

The Veteran was afforded a VA examination in February 2010.  The 
examiner reviewed the claims file, the Veteran's treatment 
records, and January 2010 pulmonary function tests.  After 
examination, the examiner provided the diagnosis of severe COPD 
due to a history of smoking with centrilobular emphysema and 
blebs in his lungs.  The examiner opined that there was nothing 
in the military record showing that the Veteran had any lung 
problems, and the Veteran acknowledge that; therefore, it was 
less likely than not that his current COPD was a result of any 
illness incurred in or caused by military service.

Analysis

After review of the evidentiary record, the Board finds that 
service connection is not warranted for COPD, either secondary to 
herbicide exposure or on a direct basis.  

Initially, it is not contended or otherwise shown that the 
Veteran was ever stationed in Vietnam during his active service.  
As such, the presumption of service connection associated with 
herbicide exposure in Vietnam is not applicable in this case.  
Moreover, the record does not establish that the Veteran was 
exposed to an herbicide agent, such as Agent Orange, in service.  
While he contends that he was exposed in service, there is 
nothing to confirm this, despite attempts made to do so.  The 
Board notes that while the Veteran has confirmed service in 
Thailand, his service was several years after the use of 
herbicides in that area.  Thus, in this case, for the reasons set 
forth above, the presumption associated with exposure to 
herbicides does not apply.  The Veteran's claims will therefore 
be addressed on a direct basis.  Combee v. Brown, 374 F.3d at 
1042. 

The Board finds that service connection is not warranted for COPD 
on a direct basis.  The Board notes that while the Veteran has a 
current diagnosis for COPD, the Veteran's service treatment 
records are lacking in any complaints, diagnosis, or treatment 
for any chronic lung related conditions.  Although there is 
isolated treatment for complaints of chest pain, a cough, an 
upper respiratory infection, and bronchitis there was nothing 
else related to his lungs and on separation his lungs were 
evaluated as normal.  

The first treatment records the Veteran has provided that 
document COPD problems are from 1995, which is more than 25 years 
following his separation from active duty.  The absence of 
clinical treatment records for many years after active duty is 
probative evidence against continuity of symptoms since service.  
Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did 
not err in denying service connection when the veteran failed to 
provide evidence which demonstrated continuity of symptomatology, 
and failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

The passage of many years between discharge from active service 
and the medical documentation of a claim disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

Whether lay evidence is competent and sufficient in a particular 
case is a fact issue to be addressed by the Board.  Here, the 
Veteran is a layperson, not a medical professional, and thus is 
not competent to provide an opinion as to whether any current 
COPD pathology is related to any in-service treatment.  Further, 
the Board notes that by the Veteran's own testimony he did not 
experience any COPD symptoms or treatment for 25 years following 
separation from active duty service.  Therefore, service 
connection on the basis of continuity of symptomatology is not 
for consideration.

Nothing in the evidentiary record shows that the Veteran's 
current COPD is related to his military service.  In fact, the 
only medical opinion on point, that of the February 2010 VA 
examiner, states that it is unlikely that the Veteran's current 
COPD is etiologically related to his period of active service, or 
had its onset in service.  Moreover, there is no competent 
evidence suggesting any relationship between the current COPD and 
any in-service treatment or complaints.  

The veteran has also claimed that COPD developed due to smoking 
in service. 38 U.S.C. § 1103 (West 2002), however, precludes the 
establishment of service connection based upon a finding that a 
disease or injury, attributable to the use of tobacco during 
active service, became manifest or was aggravated during active 
service or became manifest to the requisite degree of disability 
during any applicable presumptive period as set forth in 
38 U.S.C.A. §§ 1112 or 1116.  


As such, service connection for a COPD is denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
herbicides, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


